United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3422
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Michael James Vore,                      *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: May 3, 2000
                                Filed: May 9, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      After Michael James Vore pleaded guilty to conspiring to distribute and
possessing with intent to distribute 100 kilograms or more of marijuana, in violation of
21 U.S.C. §§ 846 and 841(a)(1), the District Court1 sentenced him to 26 months
imprisonment and five years supervised release. Vore’s period of supervised release
commenced in February 1995.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       Although Vore admitted in August 1998 that he had tested positive for crack
cocaine many times during his supervised release, the District Court continued the term
of supervision so that Vore could enter an inpatient drug treatment program. At an
August 1999 hearing, Vore admitted that he had again tested positive for drug use. The
Court revoked Vore’s supervised release, sentenced him to 18 months imprisonment
without further supervised release, and recommended that the Bureau of Prisons allow
Vore to participate in a 500-hour intensive drug treatment program. The Court noted
that it was imposing a sentence that exceeded the 4-to-10-month prison term
recommended by U.S. Sentencing Guidelines Manual § 7B1.4, p.s.
(1998), so that Vore could participate in the program. Vore challenges his prison term,
and we affirm.

       After a thorough review of the record, we conclude that the District Court did
not abuse its discretion in sentencing Vore to 18 months imprisonment. See 18 U.S.C.
§§ 3583(e)(3), 3559(a)(2) (1994 & Supp. IV 1998); 21 U.S.C. §§ 841(a)(1), 846 (1994
& Supp. IV 1998); United States v. Shaw, 180 F.3d 920, 922 (8th Cir. 1999) (per
curiam) (because Chapter 7 serves non-binding, advisory role, “a revocation sentence
exceeding the suggested range is . . . not an ‘upward departure’ because there is no
binding guideline from which to depart”); United States v. Grimes, 54 F.3d 489, 492
(8th Cir. 1995) (standard of review). Contrary to Vore’s argument, we believe that the
sentence was warranted under the factors set forth in 18 U.S.C. § 3553(a) (1994 &
Supp. IV 1998), particularly section 3553(a)(2)(D). See United States v. Thornell, 128
F.3d 687, 688-89 (8th Cir. 1997) (14-month sentence imposed upon revocation of
defendant’s supervised release was neither unreasonable nor abuse of discretion,
because district court properly determined other forms of supervision were insufficient
for defendant who needed intensive and continuous drug treatment). We also reject
Vore’s argument that the sentence was “excessive” in light of his family circumstances.
Cf. U.S. Sentencing Guidelines Manual § 5H1.6, p.s. (1998) (family ties and
responsibilities are not ordinarily relevant to determining whether sentence should be
outside applicable Guidelines range). Accordingly, we affirm.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-